Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed on 10/11/2021 in which claims 1-13 and 15-20 are pending. Claims 1, 2, 7-13, and 15-20 are being examined while claims 3-6 are considered withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Butel (“Deflectometry using portable devices”) in view of Kim (US 2019/0316898).

As to claim 1, Butel teaches a three-dimensional (3D) imaging system comprising:

a mobile device that includes: a display screen configured to display a series of patterns onto an object that is to be imaged (Page 3, Sections 3,1 and 3.2; Page 4, left-hand column and Table 1);

and a front-facing camera configured to capture reflections of the series of patterns off of the object (Page 3, Sections 3,1 and 3.2; Page 4, left-hand column and Table 1).

Butel does not teach a controller that is configured to control a timing of the series of patterns that appear on the display screen and activation of the front-facing camera in relation to the appearance of the series of patterns, wherein the controller includes a processor configured to self-calibrate the system based on an assumption regarding a shape of the object.

However, Kim teaches a controller that is configured to control a timing of the series of patterns that appear on the display screen and activation of the front-facing camera in relation to the appearance of the series of patterns ([0020] and [0030]-[0031] and FIGs. 3a and 3b where an iPhone is used with regards to a deformable mirror; [0047]-[0048] – time varying surface; [0050] – “iPhone.RTM. was placed close to the deformable mirror in order to adequately sample the mirror surface with the camera pixels, and to limit the size of the display pattern to fit within the phone's screen”; [0055]-[0059] – time-based measurements in instantaneous phase mapping deflectometry for dynamic deformable mirror characterization), wherein the controller includes a processor configured to self-calibrate the system based on an assumption regarding a shape of the object ([0051], [0055]-[0062], and [0076]-[0077]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Butel’s system with Kim’s system. In Kim’s disclosure, experimental data showing the capabilities of the instantaneous phase mapping deflectometry system are provided. In an exemplary mobile device embodiment, an instantaneous snapshot phase mapping deflectometry measurement method was physically realized by implementing it on an iPhone 6.RTM. device and measuring a deformable mirror as it changed in real time. To do this, the required information for a deflectometry measurement was multiplexed into a single display image, and then exciting techniques were used to distinguish/reconstruct each piece with good quality. According to particular additional aspects of the present invention, systematic errors for instantaneous phase mapping deflectometry can be carefully calibrated out according to a target metrology accuracy and precision depending on the method's specific application. For example, the difference between the three phase and instantaneous measurement results can be used to apply an advanced calibration for the color cross-talk errors. Alternatively, a 

As to claim 16, the apparatus of claim 1 performs all the steps of the method of claim 16. Therefore, claim 16 is rejected similarly as claim 1.

As to claim 11, the combination of Butel and Kim teaches a mount configured to maintain the mobile device at a specific orientation relative to the object (Kim; [0020], [0049], and [0057] – iPhone mount).

As to claim 12, the combination of Butel and Kim does not teach wherein the series of patterns comprises three or more phase-shifted sinusoidal patterns (Page 2, right-hand column and FIG. 2 as well as Page 7, left-hand column and FIG. 8 and Table 3 – sinusoidal patterns; also see Page 5, FIG. 4).

As to claim 13, the combination of Butel and Kim teaches wherein the series of patterns comprises a series of dot patterns, a series of line patterns, or an intensity gradient (Butel; Page 4, left-hand column and Table 1 – line patterns; Kim; [0031] and [0033] – line patterns).

Claims 2, 7, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Butel in view of Kim and further in view of Riviere (“Mobile Surface Reflectometry”). Riviere was cited in Applicant’s Information Disclosure Statement filed on 08/11/2020.

As to claims 2 and 17, the combination of Butel and Kim does not teach a server that is in communication with one or more of the mobile device and the controller, wherein the server is configured to process the captured reflections to generate a normal map of at least a portion of the object.

However, Riviere teaches a server that is in communication with one or more of the mobile device and the controller, wherein the server is configured to process the captured reflections to generate a normal map of at least a portion of the object (see Page 1, Abstract; also see Pages 4-5, Section 3.3 and Figures 5 and 7 as well as Sections 4 and 4.1; also see Pages 6-7, left-hand column of Section 4.2 and all of Section 5).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Butel’s system and Kim’s system with Riviere’s system in order to present two novel mobile reflectometry approaches for acquiring detailed spatially varying isotropic surface reflectance and mesostructure of a planar material sample using commodity mobile devices. The first approach relies on the integrated camera and flash pair present on typical mobile devices to support free-form handheld acquisition of spatially varying rough specular material samples. The second approach, suited for highly specular samples, uses the LCD panel to illuminate the sample with polarized second order gradient illumination. To address the limited overlap of the front facing camera’s view and the LCD illumination (and thus limited sample size), there is proposed a novel appearance transfer method that combines controlled reflectance measurement of a small exemplar section with uncontrolled reflectance measurements of the full sample under natural lighting. Finally, there is introduced a novel surface detail enhancement method that adds fine scale surface mesostructure from close-up observations under uncontrolled natural lighting. There is demonstrated the accuracy and versatility of the proposed mobile reflectometry methods on a wide variety of spatially varying materials (Riviere; Page 1, Abstract).

As to claim 7, the combination of Butel, Kim, and Riviere teaches wherein the server is configured to process a plurality of sets of captured reflections to generate a plurality of normal maps, wherein each set of captured reflections corresponds to a different position of the mobile device relative 

As to claim 8, the combination of Butel, Kim, and Riviere teaches wherein the server is configured to combine the plurality of normal maps via a registration procedure to generate a combined normal map that represents an entire surface of the object (Butel; Page 4, left-hand column and Table 1; Riviere; see Page 1, Abstract; also see Pages 4-5, Section 3.3 and Figures 5 and 7 as well as Sections 4 and 4.1; also see Pages 6-7, left-hand column of Section 4.2 and all of Section 5).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Butel in view of Kim and further in view of Zhang (“Full-Field 3D Shape Measurement of Specular Object Having Discontinuous Surfaces”).

As to claim 15, the combination of Butel and Kim does not teach wherein the assumption regarding the shape of the object is that the object is flat.

However, Zhang teaches wherein the assumption regarding the shape of the object is that the object is flat (Pages 5-6, Sections 3.1 and 3.2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Butel’s system and Kim’s system with Zhang’s system in order to provide a novel full-field 3D shape measurement method of specular object having discontinuous surfaces by building the direct relationship between the absolute phase and depth data. A DLP projector and a diffuser are assembled together to replace a LCD display screen. Both of them are translated to two different positions during the procedure of calibration and measurement. Fringe pattern sets are generated by software and projected on the diffuser by the DLP projector. From a different viewpoint, the reflected fringe patterns are deformed with respect to slope of the specular surfaces and captured by a CCD .

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Butel in view of Riviere and further in view of Kim.

As to claim 19, Butel teaches a three-dimensional (3D) imaging system comprising:

a first mobile device that includes a display screen configured to display a series of patterns onto an object that is to be imaged (Page 3, Sections 3,1 and 3.2; Page 4, left-hand column and Table 1).

Butel does not teach a second mobile device that includes: a rear-facing camera configured to capture reflections of the series of patterns off of the object; and a controller that is configured to control a timing of the series of patterns that appear on the display screen and activation of the rear-facing camera in relation to the appearance of the series of patterns.

However, Riviere teaches a second mobile device that includes: a rear-facing camera configured to capture reflections of the series of patterns off of the object (see Pages 3-4, Sections 3 and 3.1 including Figure 3; also see Pages 5-6, Sections 4, 4.1, and 4.2 including Figures 6 and 9).



However, Riviere teaches first and second mobile devices that include front-facing and rear-facing cameras in which the mobile devices used for deflectometry/reflectometry (see Pages 3-4, Sections 3 and 3.1 including Figure 3; also see Pages 5-6, Sections 4, 4.1, and 4.2 including Figures 6 and 9).

In addition, Kim teaches a controller that is configured to control a timing of the series of patterns that appear on a display screen and activation of a camera in relation to the appearance of the series of patterns ([0020] and [0030]-[0031] and FIGs. 3a and 3b where an iPhone is used with regards to a deformable mirror; [0047]-[0048] – time varying surface; [0050] – “iPhone.RTM. was placed close to the deformable mirror in order to adequately sample the mirror surface with the camera pixels, and to limit the size of the display pattern to fit within the phone's screen”; [0055]-[0059] – time-based measurements in instantaneous phase mapping deflectometry for dynamic deformable mirror characterization).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Butel’s system and Riviere’s system with Kim’s system to show a controller that is configured to control a timing of the series of patterns that appear on the display screen and activation of the rear-facing camera in relation to the appearance of the series of patterns. In Kim’s disclosure, experimental data showing the capabilities of the instantaneous phase mapping deflectometry system are provided. In an exemplary mobile device embodiment, an instantaneous snapshot phase mapping deflectometry measurement method was physically realized by implementing it on an iPhone 6.RTM. device and measuring a deformable mirror as it changed in real time. To do this, the required information for a deflectometry measurement was multiplexed into a single display image, and then exciting techniques were used to distinguish/reconstruct each piece with good quality. According to particular additional aspects of the present invention, systematic errors for instantaneous phase mapping 

As to claim 20, the combination of Butel, Riviere, and Kim teaches a mount configured to hold the first mobile device and the second mobile device such that the display screen of first mobile device faces an opposite direction of a display screen of the second mobile device (Butel; Page 3, Sections 3,1 and 3.2; Page 4, left-hand column and Table 1; Riviere; see Pages 3-4, Sections 3 and 3.1 including Figure 3; also see Pages 5-6, Sections 4, 4.1, and 4.2 including Figures 6 and 9; Kim; [0020], [0049], and [0057] – iPhone mount).

Allowable Subject Matter

Claims 9, 10, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive.



In [0062], it is stated that, to further validate the capabilities, a surface of many Zernike modes was created, and the low-order shape change as a function of time was tracked. The results showed that one can now perform calibration or characterization of such a dynamic system, and that the disclosed deflectometry technology is very capable of measuring multiple low-order Zernike modes. In other words, a shape change was tracked, i.e. there had to have been an assumption made with high probability regarding a shape of the deformable mirror (the object). In [0077], it is stated that the authors were sensitive to the low order shape changes, which can certainly still be measured. To meet this calibration specification, the relevant distances were measured with an accuracy of approx. 2 .mu.m, and the shape of the screen or camera surfaces were not measured, assuming that they were both planar. In other words, a measurement of the shape changes can certainly lead to a correct assumption being made regarding a shape of the deformable mirror (the object). Additionally, in the above citations, dynamic calibration of a dynamic system is discussed, which can easily be interpreted as a self-calibrating system.

In view of the above reasons, Examiner maintains all rejections.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482